Citation Nr: 0208580	
Decision Date: 07/29/02    Archive Date: 08/02/02	

DOCKET NO.  97-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

In September 1990, the Board found that the veteran served on 
active duty from November 1944 to November 1946; 
December 1947 to February 1948; April to July 1948; July to 
October 1949; March 1952 to October 1959; and from October 
1959 to July 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating determination of the Wichita Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO).  In July 1998, the Board remanded this claim to the RO 
for additional development.  The additional development was 
performed.  In September 1999, the Board found that the 
veteran had not submitted evidence of a well-grounded claim 
regarding the issue of entitlement to service connection for 
arthritis of the cervical spine on either a direct or 
secondary basis.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In December 2000, the Court vacated the Board's 
September 1999 determination based on the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000, enacted approximately one year after the Board had 
issued this decision.  In August 2001, the Board remanded 
this claim to the RO for necessary development under the 
VCAA.  The Board will now proceed with the final adjudication 
of this issue.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  No competent evidence has been submitted relating the 
veteran's arthritis of the cervical spine to service, to any 
incident of service origin, and the disorder is not shown 
within the presumptive period following his discharge from 
active service.  No competent evidence has been received to 
show that the cervical spine arthritis was caused or 
chronically worsened by his service-connected low back 
disability.  

3.  Competent medical evidence disassociates the veteran's 
service and service-connected low back disability from his 
cervical spine arthritis.  


CONCLUSION OF LAW

Service connection for arthritis of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a), and 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reveal that the veteran was seen 
several times for low back complaints.  In February 1953, he 
was hospitalized for complaining of pain in the right lumbar 
area.  It was indicated that he had poor posture and a severe 
scoliotic curve with convexity to the left in the thoracic 
segment of the spine.  In May 1953, it was reported that the 
veteran had sustained an injury from a mortar shell fragment 
in October 1952 and had also strained his back.  He was 
treated on an outpatient basis.  His back trouble continued 
and he was admitted to a hospital for diagnostic workup.  
Physical examination was negative, although the veteran 
complained of back pain with penile radiation that was worse 
on exercise.  In October 1953, he was seen for questionable 
arthritis.  No reference was made to a cervical spine 
disorder.  

In his February 1970 retirement evaluation, it was indicated 
that his back pain was believed to be responding to rest.  
The retirement examination did not indicate a cervical spine 
disorder.  

In July 1976, the veteran was seen for degenerative disease 
at C3 and C4 on the right with narrowing of the foramina.  
Cervical traction was indicated. 

The veteran underwent sporadic treatment of his service-
connected back disability.  In a September 1987 rating 
determination, service connection was granted for a 
disability classified as a chronic back strain with traumatic 
arthritis of the lumbar spine.  In an August 1988 
neurological evaluation the examiner diagnosed a cervical 
strain.  In January 1996, the veteran filed a claim seeking 
service connection for arthritis of the cervical spine.  

In a February 1996 VA evaluation, subjective findings 
included numbness down the veteran's arm from his neck to his 
fingertips.  Cervical degenerative joint disease with right-
sided radiculopathy was noted.  X-ray studies noted narrowing 
and osteophytes at C2-C3, C3-C4, C5-C6 and C6-C7.  The 
impression was of degenerative joint disease.  

During an orthopedic examination in May 1996, the veteran 
complained of neck discomfort on the right side and indicated 
that he believed that this started in the 1950's.  He was, 
however, unable to relate any particular injury or state a 
specific time when some form of injury happened to his neck.  
The examiner, after review of x-ray studies, indicated that 
he could not explain the veteran's neck symptoms.  The 
examiner indicated that he did not believe the cervical 
arthritis was in any particular way related to the lumbar 
arthritis.  It was indicated that the examiner suspected the 
cervical degenerative changes were strictly a factor of the 
veteran's aging process.  

The veteran testified at a hearing held before a hearing 
officer at the RO in July 1997.  At this time, the veteran 
stated that he had seen a doctor for pain in the neck while 
in service and within the first year after leaving.  He 
testified that he had to wear a neck brace.  In this regard, 
the Board must note that it has reviewed service medical 
records and that they appear complete.  

In July 1998, the Board remanded this issue to the RO in 
order to assist the veteran in the development of his claim.  
An examination was to be conducted to determine the etiology 
of the veteran's cervical spine disorder.  

A VA evaluation was conducted in December 1998.  The veteran 
noted the difficulties with his neck.  He also indicated that 
he'd been seeing doctors since the 1960's because of neck 
pain and that he had worn a neck brace in service.  The 
examiner specifically stated that there were no records 
indicating any treatment for a neck disorder in service.  

With regard to the issue of whether the veteran's cervical 
arthritis was caused by or related to the veteran's lumbar 
arthritis, the examiner stated that this was not the case.  
He indicated that he believed the veteran's cervical 
arthritis was a natural process of aging and not related in 
any specific way to the lumbar degenerative changes.  X-ray 
studies performed in December 1998 did show degenerative 
changes in the cervical spine with no significant changes 
since the February 1996 examination.  

Based on this VA evaluation, the Board denied the claim in 
September 1999.  As noted above, the veteran appealed this 
determination to the Court.  Within this appeal to the Court, 
in a statement dated June 2000, the veteran specifically 
indicated that the VA or Board had not failed to get any 
documents that he or his representative had told them about.  
The veteran also specifically denied that the Board had 
applied the wrong law or regulation in making this decision.  
He provided no additional argument or evidence in support of 
his claim.  

In December 2000, the Court vacated the Board's 
September 1999 decision based on the VCAA.  At that time the 
Court cited to no failure in the duty to assist the veteran 
in the development of this case.  In any event, the case was 
remanded to the Board for additional development in light of 
the VCAA.  

In February 2001, the Board contacted the veteran and 
indicated that he may submit additional argument and evidence 
in support of his appeal.  The veteran submitted no 
additional evidence or argument.  The veteran's 
representative prepared written argument in May 2001.  In 
August 2001, the Board remanded this case to the RO for 
additional development in light of the VCAA.  

In August 2001, the RO contacted the veteran and notified him 
of the VCAA.  At that time, at the request of the Board, the 
veteran was asked to identify the specific names, addresses, 
and approximate dates of treatment for all health care 
providers, private and VA, who he had received treatment for 
his cervical spine disability since August 1997.  The VA 
obtained no response to this request for information.  In 
August 2001, the RO wrote to the veteran and cited the VA's 
duty to assist him in the development of evidence for this 
claim, what information and evidence was needed from the 
veteran, and what evidence must be shown to establish 
entitlement to service connection for this disability.  A 
supplemental statement of the case was issued by the RO in 
January 2002 in light of the VCAA.  

The veteran's representative submitted written argument in 
April 2002.  At that time, no additional evidence was 
submitted.  The veteran's representative noted no specific 
failure in the Board's duty to assist the veteran in the 
development of this claim.  

Analysis

As noted by the Court, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2001)).  Regulations implementing the 
VCAA have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  The veteran has undergone several VA evaluations 
to determine the nature and etiology of the disability at 
issue.  The supplemental statement of the case issued in 
January 2002 specifically noted the VCAA. 

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  In this case, the Board 
specifically remanded this case on two occasions in order to 
assist the veteran in the development of his case.  The Board 
concludes the discussions in the rating decision, statement 
of the case, the supplemental statements of the case, the 
Board decision of September 1999, and the letter from the RO 
to the veteran of August 2001 informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA notification requirements.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  In this case, all 
pertinent evidence is of record.  The veteran himself, in his 
argument to the Court, specifically indicated that the Board 
had not failed to get any documents that he or his 
representatives had told them about.  The veteran has been 
afforded opportunity to submit argument on behalf of his 
claim, including testimony before the RO.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the basis for the denial 
of the claim.  As noted above, the Board has obtained several 
VA evaluations in order to determine the nature and etiology 
of the veteran's cervical spine disorder.  In this case, the 
Board finds that the VA has done everything reasonably 
possible to assist the veteran.  

In general, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(citations omitted).  Service connection may be granted if 
the evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), if arthritis 
became manifest within one year after discharge from active 
service, service connection may be presumptively found.  
However, there is no such evidence within either service or 
post-service medical records indicating an arthritic 
condition one year after service.  The evidence in this case 
does not show the presence of cervical spine arthritis either 
in service or immediately following discharge from service.  
The earliest documented evidence of arthritis of the cervical 
spine is in 1976, several years following the veteran's 
retirement from active duty.  There is no medical opinion of 
record actually linking the veteran's cervical spine 
arthritis to service.  

While the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceivable 
to a lay party, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise training, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, the veteran is not competent to diagnose himself 
with this condition and then associate this condition with 
his service or with a service-connected disability.  

In this case, several health care providers have associated 
the veteran's cervical spine arthritis not to his active 
service, but to the aging process.   Simply stated, not only 
are there no medical opinions supporting the veteran's 
contentions, but there are medical opinions contrary to this 
contention.  Specifically, the VA examination of 
December 1998, in which the examiner stated that there was no 
documentation to support the veteran's assertions of seeing 
doctors in the 1960's because of neck pain.  The examiner was 
of the opinion that the cervical spine arthritis was not 
caused by, or related to, the veteran's lumbar spine 
arthritis.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a).  The Board must find 
in this case that there is no evidence to support this 
determination.  The December 1998 evaluation found the 
veteran's cervical arthritis was a natural process of aging 
and that it was not related in any specific way to lumbar 
degenerative changes.  This VA evaluation report, which the 
Board has found is entitled to great probative value, 
provides negative evidence against the veteran's claim.  The 
May 1996 VA examination also does not support this claim.  No 
competent medical provider has supported the veteran's 
conclusion that his cervical arthritis is the result of 
either his active service or his service-connected back 
disability.  These facts do not support the veteran's case.  

With regard to the veteran's contention of seeing doctors in 
the 1960's because of neck pain and the use of neck brace at 
times, the Board must find that such treatment is not 
indicated.  Detailed medical evaluations failed to note a 
neck disorder until several years after the veteran's 
discharge from active service.  Further, several VA 
evaluators have specifically disputed the veteran's 
contentions.  The examiners who have investigated the 
etiology of the cervical spine arthritis have attributed the 
disorder to the aging process.  There is also no evidence 
that the low back disability chronically worsened the 
cervical spine arthritis such as to warrant secondary service 
connection on the basis of aggravation and the Court's 
determination in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish a chronic condition that can be linked to service.  
When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Based on a total lack of evidence in service of 
a neck disorder, the fact that there was no evidence of 
treatment for this condition until years following his 
discharge from active service, the Board finds that the 
preponderance of the evidence is against this claim.

In this case, the question of whether the veteran's arthritis 
of the cervical spine is related to his active service or 
with a service-connected disability in not in relative 
equipoise.  The clear weight of competent medical evidence 
provides negative evidence against the conclusion that the 
current disability is causally associated with either the 
veteran's active service or his service-connected disability.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against this claim on either 
a direct or secondary basis.  


ORDER

Service connection for arthritis of the cervical spine is 
denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

